

113 HR 4013 IH: Low Volume Motor Vehicle Manufacturers Act of 2014
U.S. House of Representatives
2014-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 4013IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2014Mr. Campbell (for himself, Mr. Barrow of Georgia, and Mr. Hunter) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the National Highway Traffic Safety Administration to establish a program allowing low
			 volume motor vehicle manufacturers to produce a limited number of vehicles
			 annually within a regulatory system that addresses the unique safety and
			 financial issues associated with limited production, and to direct the
			 Environmental Protection Agency to allow low volume motor vehicle
			 manufacturers to install engines from vehicles that have been issued
			 certificates of conformity.1.Short titleThis Act may be cited as the Low Volume Motor Vehicle Manufacturers Act of 2014.2.Exemption from vehicle safety standards for low volume manufacturersSection 30114 of title 49, United States Code, is amended—(1)by striking The and inserting (a) Vehicles used for particular purposes.—The; and(2)by adding at the end the following new subsection:(b)Exemption for low volume manufacturers(1)In generalThe Secretary shall—(A)exempt from specified standards not more than 1,000 replica motor vehicles per year that are
			 manufactured or imported by a low volume manufacturer;(B)exempt from specified standards not more than 50 non-replica motor vehicles per year that are
			 manufactured or imported by a single low volume manufacturer by requiring
			 each low volume manufacturer to have evidence of a sales contract to be
			 eligible for the exemption; and(C)permit a low volume manufacturer to assign vehicle identification numbers.(2)Cap on non-replica motor vehicles exemptionsThe Secretary may not provide exemptions for more than 1,000 non-replica motor vehicles per year
			 under paragraph (1)(B). The Secretary shall provide a fair and reasonable
			 method for annually recording and publicly reporting such exemptions.(3)ExceptionExcept as provided in this subsection, a low volume manufacturer shall be considered a motor
			 vehicle manufacturer for purposes of subtitle VI of this title.(4)Registration requirementTo qualify for an exemption under paragraph (1), a low volume manufacturer shall register with the
			 Secretary at such time, in such manner, and under such terms that the
			 Secretary determines appropriate.(5)Permanent label requirement(A)In generalThe Secretary shall require a low volume manufacturer to affix a permanent label—(i)to a motor vehicle exempted under paragraph (1) that identifies the specified standards from which
			 such vehicle is exempt; and(ii)to a replica motor vehicle exempted under paragraph (1)(A), that designates the model year such
			 vehicle replicates.(B)Written noticeThe Secretary may require a low volume manufacturer of a motor vehicle exempted under paragraph (1)
			 to deliver written notice of the exemption to—(i)the dealer; and(ii)the first purchaser of the motor vehicle, if the first purchaser is not an individual that
			 purchases the motor vehicle for resale.(C)Reporting requirementA low volume manufacturer shall annually submit a report to the Secretary including the number and
			 description of the motor vehicles exempted under paragraph (1) and a list
			 of the exemptions described on the label affixed under subparagraph (A).(6)Notification, recall, and remedy requirementsIf a motor vehicle has any defects related to motor vehicle safety or any nonconformities regarding
			 any standards other than specified standards, a low volume manufacturer of
			 such vehicle is subject to all notification, recall, and remedy
			 requirements set forth in sections 30116 through 30120A of this title.(7)DefinitionsIn this subsection:(A)Low volume manufacturerThe term low volume manufacturer means a motor vehicle manufacturer whose annual worldwide production is not more than 5,000 motor
			 vehicles.(B)Non-replica motor vehicleThe term non-replica motor vehicle means any motor vehicle produced by a low volume manufacturer that is not a replica motor vehicle.(C)Replica motor vehicleThe term replica motor vehicle means a motor vehicle produced by a low volume manufacturer and that—(i)is intended to resemble the body of another motor vehicle that was manufactured not less than 25
			 years before the manufacture of the replica motor vehicle; and(ii)is subject to being manufactured under trademark or trade dress or design patent license, if such
			 exists, from the original manufacturer or its assignee that is the current
			 owner of an active, valid, and subsisting trademark registration or patent
			 as indicated in the records of the United States Patent and Trademark
			 Office for the non-functional and ornamental portions of the motor vehicle
			 that is intended to be replicated.(D)Specified standardThe term specified standard means—(i)any motor vehicle standard or obligation described in any of sections 30112(a), 32304, 32502, or
			 32902 of this title, or in section 3 of the Automobile Information
			 Disclosure Act (15 U.S.C. 1232); and(ii)does not include any standard promulgated under section 30112(a) applicable to motor vehicle
			 equipment..3.Vehicle compliance standards for low volume motor vehicle manufacturersPart A of title II of the Clean Air Act (42 U.S.C. 7521 et seq.) is amended—(1)in section 206(a) by adding at the end the following new paragraph:(5)(A)A motor vehicle engine (including all engine emission controls) from a motor vehicle that has been
			 granted a certificate of conformity by the Administrator, or an engine
			 that has been granted an Executive order subject to regulations
			 promulgated by the California Air Resources Board, may be installed in an
			 exempted specially produced motor vehicle, if—(i)the manufacturer of the engine supplies written instructions explaining how to install the engine
			 and maintain functionality of the engine’s emission control system and the
			 on-board diagnostic system (commonly known as OBD II), except with respect to evaporative emissions diagnostics;(ii)the producer of the exempted specially produced motor vehicle installs the engine in accordance
			 with such instructions; and(iii)the installation instructions include emission control warranty information from the engine
			 manufacturer in compliance with section 207, including where warranty
			 repairs can be made, emission control labels to be affixed to the vehicle,
			 and the certificate of conformity number for the applicable vehicle in
			 which the engine was originally intended or the applicable Executive order
			 number for the engine.(B)A motor vehicle containing an engine compliant with the requirements of subparagraph (A) shall be
			 treated as meeting the requirements of section 202 applicable to new
			 vehicles manufactured or imported in the model year in which the exempted
			 specially produced motor vehicle is assembled.(C)Engine installations that are not performed in accordance with installation instructions provided
			 by the manufacturer and alterations to the engine not in accordance with
			 the installation instructions shall be treated as prohibited acts by the
			 installer under section 203 and subject to penalties under section 205.(D)The producer of an exempted specially produced motor vehicle that has an engine compliant with the
			 requirements of subparagraph (A) shall provide to the purchaser of such
			 vehicle all information received by the producer from the engine
			 manufacturer, including information regarding emissions warranties from
			 the engine manufacturer and all emissions-related recalls by the engine
			 manufacturer.(E)To qualify to install an engine under this paragraph, a producer of exempted specially produced
			 motor vehicles shall register with the Administrator at such time and in
			 such manner as the Administrator determines appropriate. The producer
			 shall submit an annual report to the Administrator that includes—(i)a description of the exempted specially produced motor vehicles produced and engines installed in
			 such vehicles; and(ii)the certificate of conformity number issued to the motor vehicle in which the engine was originally
			 intended or the applicable Executive order number for the engine.(F)Exempted specially produced motor vehicles compliant with this paragraph shall be exempted from—(i)motor vehicle certification testing that might otherwise be required under section 206; and(ii)vehicle emission control inspection and maintenance programs required under section 110.(G)A producer of exempted specially produced motor vehicles that is compliant with subparagraphs (A)
			 through (E) of this paragraph is not considered a manufacturer for the
			 purposes of this Act.; and(2)in section 216 by adding at the end the following new paragraph:(12)Exempted specially produced motor vehicleThe term exempted specially produced motor vehicle means a replica motor vehicle or non-replica motor vehicle that is exempt from specified standards
			 as defined in section 30114(b) of title 49, United States Code..4.ImplementationNot later than 12 months after the date of the enactment of this Act, the Secretary of
			 Transportation and the Administrator of the Environmental Protection
			 Agency shall issue such regulations as may be necessary to implement
			 sections 2 and 3 of this Act, respectively.